﻿Among the events which have shaken the world and especially the African continent in recent days, there is one of which we would like to make special mention: the sudden passing away of President Agostinho Neto, one of Africa's most striking personalities. President Neto, who died on 10 September, was a great patriot and statesman who above all stood for the dignity and independence not only of Angola but also of Africa. The last respects of the People's Republic of the Congo were paid to him by President Denis Sassou-Nguesso when he went to Luanda at the head of a large delegation to bow before the mortal remains of a man who, for the Congolese people, was not only a friend at all times, but also a companion in arms at the most difficult moments of the liberation of Africa.
173.	Two years after the death of President Marien Ngouabi, Central Africa, with the death of President Neto, is now deprived of two of its most authentic heroes. However the heritage bequeathed by both is such that both in the People's Republic of Angola and in the People's Republic of the Congo, all those who fight for the liberation of peoples will find additional inspiration to maintain their ardour in the struggle being waged daily against all enemies of African independence.
174.	Mr. President, the United Republic of Tanzania, your beautiful country, for us Africans as for all peoples who cherish peace, freedom and justice, represents an example of pride, a symbol of virtue and a safe line of defence for freedom fighters. My country, the People's Republic of the Congo, is pleased to be counted among Tanzania's friends. Therefore I have the greatest pleasure, Mr President, in congratulating you on your brilliant election as President of the thirty-fourth session of the General Assembly. You are indeed a devoted man, convinced both of the usefulness and of the action of our Organization, and whose experience and tact are a guarantee of the triumph of the ideals of peace, freedom, justice and co-operation among nations, which constitute the very framework of the Charter of our world Organization.
175.	Ours is an ailing world, plagued by its technical development, by the ambition of some and the selfishness of others and, finally, by its lack of ability to solve the burning and urgent problems which face it. The cry of anguish—the existential anguish of thousands and thousands of human beings, the cry for survival by millions of human beings whose dignity, human condition and very existence are threatened—is heard everywhere.
176.	This year again we are going to examine the political, social and economic situation of the world, and for more than three months we are going to ponder its future. We have no right to evade this responsibility. It is an undertaking which takes on a new dimension; we are compelled to it by imperatives of time. At the end of this century, at the dawn of mankind's third millennium, everywhere time points to taking stock; but should we just take stock of the United Nations? It seems to us that this would be too tiresome and we would need more than one regular session to do it. However we need to take stock; this need should accompany every attitude and every act in our exchanges with one another.
177.	An objective, honest and serious examination of conscience should enable us to put a certain number of questions leading to a better understanding of the out-moded practices which have characterized the United Nations since its creation and to a better awareness of the imperatives of the time. This awareness should not be translated and restricted to a mere recording of the facts; it should enable us to free ourselves from the hold of habits of thought, to be concerned about what is true and just—in one word, to raise ourselves to the point of shaping the world, instead of putting up with it, by following the contours marked out in the Charter of the United Nations.
178.	The Charter's aims and principles are clear and remain relevant. But instead of concentrating on their reinforcement and effective application in deeds and in tangible ways, we see a sort of challenge; in fact no day goes by without us seeing them violated, here and there, or emptied of their content through prejudice and hatred. U Thant was right, 12 years ago when he said:
"When prejudice and hatred dominate the relations of nations or groups of nations, the whole world takes a step backward towards the dark ages . . . When force and military competitiveness displace co-operation, negotiation, law and diplomacy . . . the nightmare of a third world war comes steadily nearer the world of reality." 
This vision of this world in which we have the sad privilege of dwelling is very pertinent; it is a world which remains more than ever in a situation of conflict.
179.	Indeed, however praiseworthy some of the efforts which our Organization and other international bodies have made may have been, they have changed nothing—at least very little—in this situation. Mankind remains dramatically split into two parts: the rich and the poor, the affluent and the wretched, the exploiters and the exploited, the oppressors and the oppressed. A minority, consisting of highly developed countries, due to its dominating position, determines alone the distribution of world resources through its own hierarchy. The resulting division of labour means that while they become increasingly richer, other countries languish in poverty. This, alas, is the basis of the world economic situation which we put up with today. 
180.	International relations are still dominated by force, in accordance with the age-old law of the "state of nature". The need to dominate or to expand still haunts nations; it is always a matter of dominating or neutralizing the adversary. To the spirit of conquest in the traditional sense of the term—i.e., the use of armed force—other far more subtle forms have been added: for example, to ensure the supply of raw materials through most skilful trade policies and very well-placed investments; to control the means of production, distribution channels, movements of capital and exchange of goods; to support subversive movements aimed at undermining certain economic policies and destabilizing certain awkward regimes and so on.
181.	We should no longer allow ourselves to be lulled by those who benefit from the imbalances and inequalities that increase the incidence of conflicts everywhere, create appetites for power and set up petty chiefs and tyrants in complete scorn for the will of peoples and human rights which, nevertheless, are proclaimed elsewhere. The game is well known; the manoeuvre is skilful: whether it is a matter of destabilizing regimes, encouraging plots or creating spheres of rivalry and hotbeds of war, the more or less avowed purpose is to promote an atmosphere of crisis, a climate of general insecurity, so as to divert free peoples from their essential concerns, by forcing them to be preoccupied with trivia.
182.	In these conditions, we feel ill at ease in speaking of peace and security in the world. Our consciousness of these very noble principles is in conflict with everyday reality. The reality is in fact confrontation, war, aggression, generalized violence and military expeditions. These conflicts find their origin in a lack of respect on the part of some among us for commitments entered into freely and in full awareness and in the non-application of principles which we have unanimously accepted and adopted. There are numerous examples; furthermore, they constitute the essential items on our agenda.
183.	Decolonization and the self-determination of peoples are among the key principles of our Organization. More than ever they should be made effective in South-East Asia, in Latin America, in the Middle East, in northern and southern Africa, wherever people are dominated, wherever they seek only to free from themselves the yoke of subjection, exploitation and shame and to recover their dignity. This is natural; this is in accordance with the most cherished aspirations of peoples; and yet we observe here and there reticence, opposition, vetoes. These are Machiavellian manifestations of a challenge to freedom, the negation of the development of peoples. Every year our conscience leads us to adopt resolutions on self-determination for the peoples of Namibia, Zimbabwe, southern Africa, Western Sahara and Palestine and for other peoples still under colonial domination in Latin America and Southeast Asia. Shortly thereafter doubt is cast on them or they are never referred to again. What happens is that we do not all feel that we are really concerned by the acts to which we refer, and some among us continually allow themselves to be manipulated by the strongest to the point of no longer being convinced of the urgency of the problem of the security of peoples and of the seriousness of the threats weighing upon certain countries of the third world and, more specifically, upon Africa.
184.	Africa is indeed the most vulnerable and the most exposed area. This continent, disoriented and in ferment, daily lives the tragedy of the flouting of the most elementary concepts of justice, freedom and sovereignty: Namibia, Zimbabwe, South Africa, Western Sahara, and certain parts of central Africa are the most striking proofs. In those regions entire peoples are daily deprived of their most elementary rights, to the point of becoming dehumanized, transformed with full impunity into vulgar herds of savage beasts.
185.	This defiance, this negation of liberty, is felt even in the independent countries themselves. The aggression perpetrated by minority regimes against the frontline States is a manifest example. Every year it brings with it a train of troubles. From this rostrum we denounce a practice which is contrary to the most elementary international law and borders on gangsterism: it is that of Powers outside Africa which intervene directly in the internal affairs of other States to bring to power puppets which are in their pay.
186.	It is obvious that such a policy has no other purpose but to preserve colonial interests and privileges.
187.	On apartheid and the genocide of peoples every-thing has been said, and very well said, at this rostrum. But it can never too often be repeated. It is imperative that the Namibian people, under the enlightened guidance of SWAPO, must accede to independence. And they will succeed inevitably; that is our firm conviction, the conviction of fighting and free Africa and of all those throughout the world who support their just struggle.
188.	Our consistent position in the affairs of Zimbabwe and Namibia has in no way been altered by the changes in events which have recently taken place.
189.	Consistency also characterizes our position on Western Sahara and the Middle East. What has been called the "peace process" in the spirit of the Camp David agreements can be described as the exaltation of the position of strength of Israel to the detriment of the Palestinian people. For our part, we believe that there cannot be a guaranteed peace in the region without the participation of the PLO in any process designed to deal with the fate of the Palestinian people. In this respect, the idea of an international conference, as put forward by the Secretary-General in his report seems to us to constitute at this time the most positive approach to the problem.
190.	The very simple idea which governs our thinking is that freedom cannot be bartered. Thus, the Saharan people can no longer be barred from the right to freedom, to self-determination, to existence itself.
191.	We are pleased by the efforts made by the OAU and, above all, by the wise decision taken at Monrovia, recognizing the self-determination of the Saharan people. This is to the honour of Africa; it is an important step in the search for a definite and lasting peace in that part of the continent. We are also pleased with the victory in Nicaragua of the Sandinist forces over the dictator Somoza. This is a ray of hope and a source of encouragement for the peoples of Latin America which are still subjugated and exploited.
192.	The world in obedience to its conscience should rise above the level of preparations for war. Throughout the world, peace requires correct solutions to the burning problems of decolonization and similar evils.
193.	We are thinking here of the painful tragedy of divided countries: Korea naturally provides an example. It is time that the international conscience should be freed from this burden by an effective promotion of the peaceful reunification of Korea. This is still a matter of justice.
194.	We must, of course, inevitably think of disarmament. Certain countries regard the arms race as an indispensable corollary to their industrial prosperity. Despite limited efforts such as those shown by the conclusion of the second SALT Treaty, general and complete disarmament, as advocated by the tenth special session, is still Utopian. Regrettably, we are bound to note that the arms race, the invention of increasingly sophisticated weapons and the perfection of atomic weapons have in some societies become daily practices, to the point where the threat of a thermonuclear conflagration remains suspended over our heads like the sword of Damocles.
195.	What vast resources the entire international community would be able to dispose of if the concerns of war could be recycled into activities of peace. Such an approach implies and demands the establishment of a new international economic order. A few weeks ago at Havana, the Sixth Conference of Heads of State or Government of Non-Aligned Countries once again proved that close to two thirds of the States Members of the United Nations were concerned with a fundamental change in the structures and mechanisms of the present system of injustice and frustration.
197.	The decisions of the non-aligned movement, which is the common denominator of countries with varied systems and degrees of development, constitute in our opinion the minimum basis for all proposals designed to bring about a better economic organization of the present system in accordance with the purposes and principles defined at the sixth and seventh special sessions, and contained in, inter alia, the Charter of Economic Duties and Rights of States.
198.	For a long time, Africa has been aware of its state of under-development. We are asking ourselves more and more questions; we are concerned about our future.
199.	A symposium organized by the OAU and ECA at Monrovia at the beginning of this year drew up a diagnosis which brings to light the fact that 20 years after the era of nominal political independence, the real situation in Africa today remains painfully disquieting. We have excessive underemployment and unemployment; the lowest per capita revenues in the world; the highest infant mortality rate, the shortest life- expectancy, illiteracy, malnutrition, famine, economic dependence, chronic indebtedness and so forth; in brief, the African continent remains the continent of under-development, destitution and abandonment. That is the painful reality.
200.	This situation of imbalance and great dependence is, first of all, the result of the will of the African States to integrate themselves into the international economic system, and into the dominant development structures linked thereto. It is also, unfortunately, the result of mimicry by the young economies which leads them to adopt inadequate development models, because they are centred on the needs of the African masses, and are not designed for endogenous development. The African economy remains, indeed, dependent on the industrialized world, its technology and its proficiency. Development theories are directed towards the export markets and the import of techniques, equipment, services and modern consumer products. The situation is still essentially what it was during the colonial era.
201.	This is also the consequence of counter- performances of world development strategies adopted so far. The African continent has never been able to succeed in attaining the development objectives provided for in the first two United Nations Development Decades. The recent session of UNCTAD was more or less a repetition of the previous ones: once again it enshrined the selfishness and stubbornness of the rich world, and confirmed the refusal of the industrialized countries to seek a really new equitable and just world economic order. The other development strategies drawn up within a regional framework met no better fate. Thus, the co-operation begun within the framework of the Lome' Convention  between the African, Caribbean and Pacific countries and the European Economic Community only brought about limited solutions to the redoubtable problem of under-development.
202.	Everything leads us to believe that the different economic, political and social instruments used in the various cases have only so far made it possible to strengthen and perpetuate the ties of dependence; in any event, they have brought to naught efforts designed to formulate new models of autonomous development.
203.	Nevertheless these are necessary if we want ideas of justice, development and co-operation to continue to have meaning within our Organization. This means we must surpass ourselves; it means also that there must exist a political will to break the resistance to change of those who benefit from present imbalances and inequalities; to break with certain concepts and certain habits of the past and abolish the barriers to mental and social change. Only in these circumstances will we be able to devise measures to transform internal structures and improve the production factors on which an autonomous and self-sustaining development depend.
204.	Then, future development strategies, either within the framework of the third United Nations decade or in the more general context of negotiations for the new international economic order, or the Tokyo round, or the law of the sea, and so forth, could be envisaged with some chance of success, as could all resolutions, declarations or programmes of action which we might be led to adopt. It is a problem of survival, not only for Africa but for all mankind; the human species cannot be saved or preserved from the dangers of war unless it directs all strategies towards a self-reliant and autonomous development which would ensure the .well-being and improve the quality of human life, and equity and justice among nations.
205.	These are the essential matters on which we should all mobilize now.
206.	When we look around us at all these eminent personalities who have come from the four-corners of the earth and are gathered here to speak the language of peace, justice, freedom and equality, it makes us rather optimistic and reinforces our faith in the future of man, and therefore the world. It strengthens our faith in this Organization and its principles, which remain fully valid because they are fundamental and universal.
207.	In concluding, I should like to reaffirm here the devotion of the people of the Congo, united in their party, the Congolese Workers' Party, and of its chief, the 'President, Colonel Denis Sassou-Nguesso, to the tenets of the United Nations. These tenets should be able to guide our steps in this world, which is unceasingly destroying us and destroying itself from day to day. For our part, we are so keenly aware of the danger of a world explosion that it seems to us imperative to reconsider our role in what we conceive, what we produce, and in what we exchange.